FELDMAN, Justice.
This is one of a series of cases in which review was accepted in order to end any confusion over our decision in Dutra v. Industrial Commission, 135 Ariz. 59, 659 P.2d 18 (1983).
The facts of the case are set forth in the opinion of the court of appeals. Norton v. Industrial Commission, 148 Ariz. 586, 716 P.2d 43 (1985). The ultimate facts are that petitioner has a ten percent impairment to his left wrist as calculated by the AMA Guides. He was unable to perform his prior job and subsequently obtained new, related employment at a higher salary. He claims entitlement to 100 percent benefits for loss of use under our decision in Dutra v. Industrial Commission, 135 Ariz. 59, 659 P.2d 18 (1983). This is the same issue decided today in our opinion in Gomez v. Industrial Commission, 148 Ariz. 565, 716 P.2d 22 (1986). That decision disposes of the issue in this case. The decision of the court of' appeals is approved. The award is affirmed.
HOLOHAN, C.J., GORDON, V.C.J., and HAYS and CAMERON, JJ., concur.